FILED
                                                                IN THE OFFICE OF THE
                                                             CLERK OF SUPREME COURT
                                                                 NOVEMBER 10, 2022
                                                              STATE OF NORTH DAKOTA
                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2022 ND 195

State of North Dakota,                                 Plaintiff and Appellee
     v.
Eldrey Marchone Lane,                               Defendant and Appellant

                               No. 20220164

Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable Jay D. Knudson, Judge.

AFFIRMED.

Per Curiam.

Ashlei A. Neufeld, Assistant State’s Attorney, Grand Forks, ND, for plaintiff
and appellee; submitted on brief.

Laura C. Ringsak, Bismarck, ND, for defendant and appellant; submitted on
brief.
                                State v. Lane
                                No. 20220164

Per Curiam.

[¶1] Eldrey Marchone Lane appeals from a criminal judgment entered after
a jury convicted him of driving under suspension. Lane argues the evidence
presented at trial was insufficient to support the jury’s verdict. Viewing the
evidence in the light most favorable to the verdict, we conclude sufficient
evidence exists that could allow a jury to draw a reasonable inference in favor
of conviction. We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1